DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 10/25/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the currently amended claims as necessitated by the claim amendments and the action is made FINAL.
	The amendments overcome the previously presented 35 USC 112 rejections.  All previously presented 35 USC 112 rejections are withdrawn herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21, 27, 28, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson (US 2020/0045741) in view of Sun (US 2018/0206247).
          Ohlsson discloses the following features.
Regarding claim 21, an apparatus of a UE (see UE in Fig. 2), operable to perform a random-access procedure (see random access procedure shown in Fig. 2), the apparatus comprising: one or more processors configured to: decode a message, received from a base station (see eNB in Fig. 2), comprising configuration information enabling the UE to perform a contention free random-access procedure (see “the eNB may send a PDCCH order with a reserved preamble. A schematic diagram summarizing the contention-free random access procedure is shown in FIG. 2. In this case, the eNB may assign a reserved preamble to the UE, which means that there is no need for contention resolution and the procedure is finished after RAR, i.e. after the second step above. The reserved preamble may be assigned by the eNB using a special downlink message called Physical Downlink Control CHannel (PDCCH) order, which may indicate the index of the preamble to use” recited in paragraph [0018], wherein the PDCCH order/preamble in Fig. 2 represents the claimed configuration information);
encode a RACH preamble for transmission to the base station (see Random Access Preamble transmitted by the UE in Fig. 2);

Regarding claim 27, receive the RAR from the base station in response to the RACH preamble transmission (see Fig. 2, wherein the UE receives the RAR in response to the random access preamble transmission).
Regarding claim 28, wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, a non-volatile memory port, or combinations thereof (see “smart devices” recited in paragraph [0006], “mobile telephones, cellular telephones, laptops” recited in paragraph [0002], which are well-known to include a combination of the above listed entities).
Regarding claim 35, at least one non-transitory machine readable storage medium having instructions embodied thereon for a UE (see UE in Fig. 2), to perform a random-access procedure (see random access procedure shown in Fig. 2), the instructions thereon when executed by one or more processors at the UE perform the following: decoding a message, received from a base station (see eNB in Fig. 2), comprising configuration information enabling the UE to perform a contention free random-access procedure (see “the eNB may send a PDCCH order with a reserved preamble. A schematic diagram summarizing the contention-free random access procedure is shown in FIG. 2. In this case, the eNB may assign a reserved preamble to the UE, which means that there is no need for contention resolution and the procedure Physical Downlink Control CHannel (PDCCH) order, which may indicate the index of the preamble to use” recited in paragraph [0018], wherein the PDCCH order/preamble in Fig. 2 represents the claimed configuration information);
encoding a RACH preamble for transmission to the base station (see Random Access Preamble transmitted by the UE in Fig. 2);
decoding a RAR received from the base station in response to the RACH preamble transmission (see Fig. 2, wherein the UE receives a RAR from the eNB in response to the Random access preamble transmission by the UE, and the UE must decode the received RAR in order to obtain the information included in the RAR).
Regarding claim 41, a method for a UE (see UE in Fig. 2) to perform a random-access procedure (see random access procedure shown in Fig. 2), the method comprising: decoding a message, received from a base station (see eNB in Fig. 2), comprising configuration information enabling the UE to perform a contention free random-access procedure (see “the eNB may send a PDCCH order with a reserved preamble. A schematic diagram summarizing the contention-free random access procedure is shown in FIG. 2. In this case, the eNB may assign a reserved preamble to the UE, which means that there is no need for contention resolution and the procedure is finished after RAR, i.e. after the second step above. The reserved preamble may be assigned by the eNB using a special downlink message called Physical Downlink Control CHannel (PDCCH) order, which may indicate the index of the preamble to use” recited in paragraph [0018], wherein the PDCCH order/preamble in Fig. 2 represents the claimed configuration information);
encoding a RACH preamble for transmission to the base station (see Random Access Preamble transmitted by the UE in Fig. 2);
decoding a RAR received from the base station in response to the RACH preamble transmission (see Fig. 2, wherein the UE receives a RAR from the eNB in response to the Random access preamble transmission by the UE, and the UE must decode the received RAR in order to obtain the information included in the RAR).
Ohlsson does not disclose the following features: regarding claims 21, 35 and 41, wherein the UE performs a random-access procedure using a UE-specific CORESET and wherein the RAR is received from the base station on a UE-specific CORESE
Sun discloses the following features.
Regarding claims 21, 35 and 41, wherein the UE performs a random-access procedure using a UE-specific CORESET and wherein the RAR is received from the base station on a UE-specific CORESET (see “transmitting a two-step message 2 of the random access channel procedure via…the UE specific control resource set” recited in paragraph [0065], wherein message 2 of a two-step random access procedure is well-known to be the random access response, which is also shown in Fig. 2 of Ohlsson).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Ohlsson using features, as taught by Sun, in order to configure resources for the UE using slots not used by the common control resources (see paragraph [0045] of Sun).

s 22-24, 26-38 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson and Sun as applied to claims 21, 35 and 41 above, and further in view of Qian (US 2020/0128587).
Ohlsson and Sun discloses the features as shown above.
Sun also discloses the following features.
Regarding claims 24, 38 and 44, wherein the UE-specific CORESET is comprised of a predetermined set of resource element groups (see “gNB 120 may configure UE specific control resources 212, 214, 216, 218, 220, 222, 224, 226, 228, and/or 230 in slots 0-9 respectively.  For example, the UE specific control resources may be specific to UE 102. The resources may be defined as resources blocks (e.g., physical resource blocks (PRBs) or resource elements or coresets” recited in paragraph [0033] and shown in Fig. 2, wherein the predetermined set of resource elements groups 212-230 shown in Fig. 2 comprises the UE-specific CORESET).
Ohlsson does not disclose the following features: regarding claims 22, 36 and 42, encode the RACH preamble using a RA-RNTI for transmission to the base station; regarding claims 23, 37 and 43, decode the RAR using a RA-RNTI; regarding claims 24, 38 and 44, encode the RACH preamble using a RA-RNTI.
Qian discloses the following features.
Regarding claims 22, 36 and 42, encode the RACH preamble using a RA-RNTI for transmission to the base station (see “a Random Access-Radio Network Temporary Identifier (RA-RNTI) corresponding to a PRACH on which the preamble is transmitted,” recited in paragraph [0015]).

Regarding claims 24, 38 and 44, encode the RACH preamble using a RA-RNTI (see “a Random Access-Radio Network Temporary Identifier (RA-RNTI) corresponding to a PRACH on which the preamble is transmitted,” recited in paragraph [0015]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Ohlsson and Sun using features, as taught by Qian, in order to allow the UE to identify the random access response directed towards itself (see paragraph [0015] in Qian).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUTAI KAO/           Primary Examiner, Art Unit 2473